Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 1 September 1810
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy Septr. 1 18010

Your Letter of August 25th I received, and have felt very anxious for you and your family ever since. this is the first Day since, that I have been able to take my pen and tell you so, The damp wet close dog day weather always unhinges my frame and debilitates me not a little. It brings on complaints to which for several years I have been Subject, and which I cannot expect Age to cure or lessen-I bend to the disease, totter under it, but rise again for a while, recover a degree of health, and Spirits. feel gratefull I hope for the reprieve, and wish so to number my days as to apply my Secret to wisdom—I feel for your trouble and hope for its mitigation your CANCELLED TEXT lungs are weak. it is a rhumatic affection to which we are both subject. and you should attend to it, Spermaceita and Sugar taken together I have found beneficial. mr Peabodys cough I do not like. have you ever used a preparation of 5 cv a grains of Tartar-Emetic  of Balsame & Spirits Salmoniac in 4 g of water, the two last a sufficient quantity to render it palatable and a table Spoonfull once in 4 hours to be taken shaking the vial—Lydia, good old Lydia, is not to go yet. She will recover and be a blessing still to many—at least that is my persuasion. tell her from me that tho brought low She will rise again. She has not yet performed all that is appointed to her to do and I trust your next Letter will inform me that She is upon a recovery
I know the value of a kind and faithful domestic. I shall ever hold rebecca dexters attention to me in the long sickness which I had several years ago. in gratefull remembrance
We mist mr Peabody upon Commencement Evening. We had not a being to give us any account of the day, the President received invitations from the corporation and from the Gov’r, but the Weather was too warm and must have been to him, too fatiguing to go out & chum at night after all the Services of the day. So he staid at home. mr TB Adams joind a party to Squantum upon that day with his wife, and her Bother as well as the old, and the young of my family. Ladies and Gentleman from Milton, Some from Boston, and all who associate in Quincy to the Number of 70 Ladies and 50 Gentleman were upon the party to cut fish, clams lobsters &c with as many more good things as they could get, the Ladies returnd much pleasd with the entertainment of the day. but not so fair as they went out. for sol had Shed some of his meridian beams upon their delicate faces and saluted them so warmly, as to leave his print upon them—there has been much ablution since—but they are not yet restord—
mr and mrs Greenleaf with their family, are at Quincy upon a visit to their Father—She is like to add an other to it—he that cloaths the lilies of the field, and hears the ravens when they cry,will regard those whom he has pronounced, of much more value and sustain them I trust—
I hope you will be able to write me a more pleasing account of your family, and give me hopes of seeing you here I the cause of the present month—a pleasure I shall keep in anticipation, and which may time realize to your ever / affectionate Sister

Abigail Adams